Citation Nr: 1311712	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-46 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability (back disability).


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to April 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Nashville, Tennessee.  The Veteran subsequently relocated to Texas and original jurisdiction over the claims file now lies with the RO in Houston, Texas.

Although the Veteran also disagreed with the denial of service connection for tinnitus in August 2009, subsequently, in a September 2010 rating decision, service connection for tinnitus was granted, resolving the appeal as to that issue.

In October 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran is currently diagnosed with lumbar degenerative disc disease and arthritis.  

3.  The Veteran was treated for a lumbar strain in service.

4.  Symptoms of a lumbar spine disability were not chronic in service.

5.  Arthritis is listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service apply.  

6.  Degenerative disc disease and lumbar strain are not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service apply.  

7.  Arthritis did not become manifest within one year of service separation and has not been continuous since service separation.

8.  No current lumbar spine disability is related to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Certain specific conditions are considered chronic diseases under VA Law.  Where one of the these chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and any of the chronic diseases listed above becomes manifest to a degree of 10 percent within 1 year from date of termination of such service (for Hansen's disease (leprosy) and tuberculosis, within 3 years; multiple sclerosis, within 7 years), such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

The Veteran is seeking service connection for a lumbar spine disability.  On the claim form, he simply noted a back injury, but did not provide any specific information as to time, place, or nature of the injury or contemporaneous treatment.  On the Notice of Disagreement, he provided no additional details.  

On the VA Form 9, he explained that his back problems stem from his assignment in transportation in the service, including driving heavy vehicles, heavy lifting, uncomfortable seats, having to break down flats on 25-ton tractors and trailers, haul M-60 tanks, and having to fill and lift sand bags in Vietnam.  He reported that he did not pursue the problem earlier because he thought there was nothing that could be done about it.  

At the Board hearing, the Veteran testified that, to the best of his knowledge, he injured his back in "probably 1976," while stationed in Germany, in the 377 Trans. Company, as a heavy vehicle operator.  He noted that he had to change tires and do all the manual lifting.  The Veteran testified that the went on sick call and complained about his back five or six times and was told that he had a sprain in his back.  After being given medication, he was sent back to work.  He testified that he still had back problems when he left the military, but just dealt with the pain until he started going to VA for treatment.   

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran was treated for back pain in service, symptoms of a lumbar spine disability were not chronic in service.  Service treatment records reveal that the Veteran was treated in November 1970 for what was described as a back problem.  The Veteran reported on and off pain for years.  Examination and X-rays were negative.  Later that same month, the Veteran was treated again for on and off back pain.  The Veteran reported similar pain on and off since 1967.  An X-ray was negative.  An April 1972 treatment report reveals intermittent back pain.  The examiner noted that the Veteran was in a Jeep accident while in Vietnam in 1967 or 1968, and had experienced an intermittent backache ever since.  The diagnosis was lumbar strain.  The Veteran was treated again in June 1973.  He reported a backache - lumbar pain for a couple years.  The Veteran claimed it occurred after a Vietnam accident.  The pain started again that morning.  The diagnosis was "chronic" low back pain of questionable etiology.  

When examined for service separation in February 1979, clinical findings for the spine were normal and the Veteran reported no history of recurrent back pain on the report of medical history.  Thus, to the extent that the Veteran experienced symptoms in service, as the Veteran's spine was clinically normal at service separation, such symptoms were not chronic at the time.  The Veteran's own statements are found to overall, support this finding. 

The Board acknowledges that the Veteran's back pain was described by one examiner as "chronic" while in the service in 1973.  As noted above, the chronicity provisions apply only to the specific diseases enumerated above.  Back pain and lumbar strain are not among those diseases.  Moreover, for the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  See 38 C.F.R. § 3.303(b).  In this case, the description of chronic back pain of unknown etiology does not identify the disease entity.  Also significant, the Veteran's back pain was described and reported as intermittent in service and it was not present at service separation.  These facts support and underscore the Board's finding that the Veteran's symptoms in service were not chronic.  

The report of VA examination in May 2012 reveals a current diagnosis of very mild age related degenerative disc disease, providing evidence against the claim as it indicates it is "age related".  The examiner also found evidence of arthritis, but did not include it as a diagnosis.  Arthritis is listed under 38 C.F.R. § 3.309(a), therefore the presumption of service connection and the provisions regarding chronicity and continuity of symptomatology must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, degenerative disc disease is not listed among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) does not apply.  See Walker, supra.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding arthritis, there is no such clinical finding prior to the May 2012 X-ray results.  The Board finds that arthritis was not manifest within one year of service separation.  The Board also finds that symptoms of arthritis were not continuous after service.  There is no record of treatment for a lumbar spine disability until the current claim.  The Veteran does not contend that he was treated after service until he established treatment with VA.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran's current assertions as to continuous symptoms are not consistent with the other evidence.  Notably, the Veteran testified that he still had back problems when he left the military.  This assertion specifically conflicts with the normal clinical findings at service separation, and with the Veteran's assertion on the report of medical history that he had no history of recurrent back pain.  The contemporaneousness of the statement of medical history at discharge is significant and the Board accords it great probative weight.  Furthermore, because the Veteran was then seeking only medical evaluation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to his assertion that he was experiencing back symptoms when he was separated from service.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  Further underscoring the account in the report of medical history is the fact that it is consistent with the clinical findings rendered at the time, which are inconsistent with the Veteran's current account.  

The Board finds that no current lumbar spine disability is related to service.  There is no medical opinion of record that purports to relate a lumbar spine disability to service.  The report of VA examination in May 2012 reveals the Veteran's complaint of low back pain with prolonged standing and walking, as well as right lateral thigh numbness with prolonged walking.  The examiner opined that the lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that, although the Veteran was treated on multiple occasions during service, his back was found to be normal at service separation, and there was no subsequent treatment until the current claim.    

While the Veteran believes that his lumbar spine disability, his assertion is based in part on an inaccurate factual premise as asserted in his hearing testimony that he still had back problems when he left the military.  The report of medical history at service separation reflects that, while there may have been intermittent symptoms in service, the Veteran did not believe he had a back disability at that time.  

The Board also notes that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of arthritis and degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the first diagnoses of degenerative disc disease and arthritis are decades after the purported in-service cause.  Thus, competent medical opinion evidence is crucial.  The competent medical opinion evidence here weighs decidedly against the claim.

In summation of the Board's findings, the Veteran was treated for lumbosacral strain in service; however, symptoms of a lumbar spine disability were not chronic in service.  Arthritis did not become manifest within one year of service separation and symptoms of arthritis were not continuous after service separation.  The Veteran's current lumbar spine disability is not related to service.  As such, the Board finds that service connection for a lumbar spine disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran submitted his claim for service connection for a lumbar spine disability in March 2009.  He was sent a letter in that same month which advised him of the information and evidence necessary to substantiate his claim.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the March 2009 letter was sent to the Veteran prior to the initial adjudication of the claim in August 2009, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In short, VA has complied with its duty to notify the Veteran in this case.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, the Veteran testified at the hearing that there were no private records or outstanding VA treatment records.  The Veteran's symptomatology and his theory of causation were discussed in detail.  The undersigned Veterans Law Judge asked the Veteran if there was anything VA could get on his behalf.  The Veteran mentioned a possible statement from his wife or persons knowing that he had a back problem.  The undersigned Veterans Law Judge agreed that this type of evidence might be helpful and that he was free to submit additional evidence after the hearing, stating, "[j]ust give it over to your representative[...] anything you've got would be great."  The Board finds that the actions of the undersigned are in compliance with 38 C.F.R. § 3.103.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.  Notably, the Veteran testified that he had not seen any private treatment providers for back pain, but had been treated exclusively by VA.  He also related that he was not receiving any ongoing treatment from VA, but was treating himself with pain killers and salve.  

The Veteran was afforded a VA examination to address the nature and etiology of his claimed lumbar spine disability.  This examination was adequate because it was performed by a medical professional based on a review of pertinent evidence in the claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, opinion, and rationale are consistent with the examination and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


